Citation Nr: 0840213	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a left foot 
disability


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).   


FINDINGS OF FACT

1.  Service medical record dated in January 1977 shows a 
complaint of erythema  of the toes, as well as numbness and 
burning of the feet, but examination of the feet was 
completely normal.

2.  A chronic bilateral foot disability is not shown to have 
been present during service, and is otherwise not related to 
service, to include claimed cold injury.


CONCLUSIONS OF LAW

1.  A right foot disability, to include flat feet and plantar 
fasciitis, was not incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

2.  A left foot disability, to include flat feet and plantar 
fasciitis, was not incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by a May 2006 letter.  
That letter informed the veteran of what evidence was 
required to substantiate his service connection claim, and of 
the veteran's and VA's respective duties for obtaining 
evidence.  On a "VCAA Notice Response" form received in the 
same month, the veteran indicated that he had no other 
information or evidence to give VA to substantiate the claim.  
He requested that his claim be decided as soon as possible.

Thereafter, the RO essentially readjudicated the service 
connection claim in a July 2007 rating decision.  Prior to 
such adjudication, the RO issued another VCAA letter in April 
2007.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
medical records, VA medical evidence, and the veteran's 
contentions.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional obtainable evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, the veteran is seeking service connection for a 
bilateral foot disability.  On his application for 
compensation, received in April 2006, he indicates that his 
bilateral foot disability is a result of his time spent in 
the "jungles of Panama."  
Medical evidence shows that the veteran is currently 
diagnosed with a bilateral foot disability, variously 
diagnosed as flat feet, and plantar fasciitis.  

Service medical records show that in January 1977, the 
veteran complained of erythema of the toes, as well as 
numbness and burning of the feet.  Significantly, however, 
examination of the feet was completely normal.  The examining 
physician noted that there was no evidence of vesicles or 
necrosis; and sensation, pulses and blanching were all 
normal.  The veteran was sent back to duty.  The remaining 
service medical records are negative for any foot complaints, 
treatment, or diagnoses.  According to a report of medical 
history completed upon discharge, the veteran checked the box 
indicating that did not have foot trouble.  Separation 
examination report dated in October 1979 reflects normal 
findings regarding the veteran's feet.  

A chronic bilateral foot disability is not objectively 
demonstrated until May 2006, at which time, the veteran was 
diagnosed at the Miami VA Medical Center with plantar 
fasciitis.  A June 2006 VA treatment record also shows a 
diagnosis of flat feet.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

There is also no evidence of a nexus between the veteran's 
current bilateral foot disability and his active service, to 
include claimed cold injury.  

The veteran is competent to describe his foot symptomatology.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disability or render an opinion as to 
the cause or etiology of any current disorder (i.e. that his 
bilateral foot disability was incurred or aggravated in 
service) because he has not been shown to have the requisite 
medical expertise.   See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim.  As noted, 
a foot disability was not diagnosed in service or for decades 
after service.  Thus, while there is a current diagnosis of a 
bilateral foot disability, there is no true indication that 
it is associated with service, to include claimed cold 
injury.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In view of the absence of foot pathology in service, and the 
first suggestion of pertinent disability decades after active 
duty, relating the current bilateral foot disability to 
service would certainly be speculative.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2007). The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

As the preponderance of the evidence is against the veteran's 
service connection claim for a bilateral foot disability, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).


ORDER

The appeal is denied.



___________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


